          Case 1:19-cr-00830-AT Document 54 Filed 05/24/21 Page 1 of 1

                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                          DOC #: _________________
                                                                  DATE FILED: 5/24/2021
              -against-
                                                                         19 Cr. 830 (AT)
TOVA NOEL and MICHAEL THOMAS,
                                                                             ORDER
                          Defendants.
ANALISA TORRES, District Judge:

      The Court is in receipt of the parties’ letter dated May 21, 2021, ECF No. 53.
Accordingly, on May 25, 2021, at 2:00 p.m., the Court shall conduct a video hearing on
Defendants’ deferred prosecution agreements.

        To optimize the quality of the video feed, only the Court, Defendants, defense counsel,
and counsel for the Government will appear by video for the proceeding. Co-counsel, members
of the press, and the public may access the audio feed of the conference by calling (888) 398-
2342 or (215) 861-0674 and entering access code 5598827. All of those accessing the
conference—whether in listen-only mode or otherwise—are reminded that recording or
rebroadcasting of the proceeding is prohibited by law.

       SO ORDERED.

Dated: May 24, 2021
       New York, New York
